COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-448-CV


$7616 IN U.S. CURRENCY AND                                           APPELLANT
ONE SUITCASE

                                        V.

THE STATE OF TEXAS                                                        STATE

                                    ------------

           FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Raymond Joseph Serrano attempts to appeal the trial court’s

judgment, entered in the State’s favor after a civil forfeiture hearing. 2 Because




      1
          … See Tex. R. App. P. 47.4.
      2
      … See State v. $7,616.00 in U.S. Currency & One Suitcase, No. S-5908
(372nd Dist. Ct., Tarrant County, Tex. Feb. 18, 2000).
Serrano’s notice of appeal was untimely filed, we dismiss the appeal for want

of jurisdiction.

      The trial court signed the judgment at issue on February 18, 2000.

Accordingly, Serrano’s notice of appeal was due within thirty days of February

18, 2000. See Tex. R. App. P. 26.1 (providing that the notice of appeal must

be filed within thirty days after the judgment is signed).3   Serrano filed his

notice of appeal on November 10, 2008.

      Because Serrano’s notice of appeal appeared to be untimely filed, we

notified him on November 26, 2008, of our concern that this court might not

have jurisdiction over his appeal. We informed him that unless he or any party

desiring to continue the appeal filed with the court, on or before Monday,

December 8, 2008, a response showing grounds for continuing the appeal, this

appeal would be dismissed for want of jurisdiction.     See Tex. R. App. P.

42.3(a), 44.3.

      Serrano filed a response on December 10, 2008, but he failed to show

any grounds for continuing the appeal. Times for filing a notice of appeal are

mandatory and jurisdictional, and absent a timely filed notice of appeal or




      3
      … There are exceptions to the thirty-day requirement, but none apply
here. See Tex. R. App. P. 26.1(a)(1)–(4), 26.1(c), 26.3, 30.

                                      2
extension request, we must dismiss the appeal.4 See Tex. R. App. P. 25.1(b),

26.1, 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Because

Serrano’s notice of appeal was not timely filed, we dismiss his appeal for want

of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).

                                                 PER CURIAM

PANEL: MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED: January 8, 2009




      4
      … In his response, Serrano requested a thirty-day extension to secure a
copy of the rules of appellate procedure so that he could proceed pro se with
his appeal. Had we granted Serrano such an extension, this dismissal still
would have resulted, as he filed his notice of appeal over seven years late.

                                       3